Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                      No. 01-13-00864-CV

                                        HS Tejas, LTD.

                                              v.

                                        City of Houston

           NO. 926497 IN THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE               STATUS             PAID BY
     MT FEE               $10.00          07/02/2014              E-PAID             APE
SUPP RPT RECORD          $865.00          05/16/2014               PAID              ANT
     MT FEE               $10.00          04/30/2014              E-PAID             ANT
SUPP CLK RECORD           $20.00          03/28/2014               PAID              APE
     MT FEE               $10.00          03/19/2014              E-PAID             ANT
     MT FEE               $10.00          03/19/2014              E-PAID             ANT
   RPT RECORD           $1,080.00         03/03/2014               PAID              ANT
   CLK RECORD           $3,064.00         02/03/2014               PAID              ANT
STATEWIDE EFILING         $20.00          11/06/2013               PAID              ANT
      FILING             $175.00          11/06/2013               PAID              ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $5,264.00.

                Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this May 15, 2015.